Title: To Benjamin Franklin from John and Rosamond Sargent, 19 December 1783
From: Sargent, John,Sargent, Rosamond
To: Franklin, Benjamin


          
            London 19th Decem 1783 Ormond Street
          
          Mr. & Mrs. Sargent present Their most affectionate Compliments to Dr. Franklin, & being acquainted by Monsr. Charettier, the Gentleman Mr. S. introduced to His Acquaintance some Time agoe, He was returning to Paris, on the Business of His Mission, could not help seizing the Opportunity to assure The Doctor of Their constant Regard & Devotion—& desiring, if He comes hither, in the Spring, or Summer ensuing, as a Friend of Dr. Price’s, flatters Him with, He would give Himself no Trouble to look out for a House, but be pleased to accept of His, which, tho’ not like His Hotel, is decent, clean, & commodious,—&

within Seven Doors of Lord Thurlows,—& by the Neighbours preferrd to His,— & is, with His County House, & Equipage, entirely at His Service—and His Wife, & He offer Him with the same bonne Voluntè, & bon Coeur as to Their Father—
          They are Both very well, & Mrs. Chambers Their Mother, & Their Children the same—Long to see Him & to embrace Him—but, shall be ashamed to converse with Him on the Subject of this Country & it’s Government, which is daily sinking deeper & deeper in Disgrace—as You will soon hear—
          Adieu Dear Sir.
          We have but a few Minutes to write This, But You will consider Us ever Your affectionate
        